HOUGH, Circuit Judge
(after stating the facts as above).
If there were evidence from which a reasonable Board of Inquiry could have found the elder alien illiterate, we would be bound by the finding; and not only does this record show such evidence, but it demonstrates complete ignorance of the art of reading.
She was tried twice, first with a card of printed Armenian, as required by section 3 of Act Feb. 5, 1917 (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 42891/4b), and second with a primer produced by herself; and admitted herself a failure. There was no obligation on the department to give relator more than one trial, and criticism of her second effort is irrelevant. We think the words used on the Armenian cards were (as far as can be judged from their English equivalents) in ordinary use. U. S. ex rel. Friedman v. Tod, 296 F. 888. They were verses 13-15 of the seventh Psalm, and we think simple in style.
The third section of the act provides two methods of entry, notwithstanding illiteracy, and the mother claims to avail herself of both. The first method depends on these words, viz.: "Any admissible alien * * * may bring in * * * his mother * * * if otherwise admissible, whether such [mother] can read or not”; and it is argued that the healthy child of nine is an admissible alien, and may “bring in” her mother.
Whether the girl is admissible or not will be examined later; but, assuming that she is, it is a wrenching of language from all ordinary sense to hold that the statute covers such a ease as this. If a girl of nine “brings in” to this country the mother who cares for her, the same may be said for an infant in arms. Such a construction is absurd; the statute implies a “bringing in,” if not by one with authority, at least by one who causes the act of bxinging.
The second ground of avoiding exclusion as illiterate is that the statute exempts “all aliens who shall prove to the satisfaction of [the Department of Labor] that they are seeking admission to the United States to avoid religious persecution in the country of their last permanent residence.
We fail to discover in this record any evidence of religious persecution, and while common knowledge enables us to recognize in this most unfortunate woman a victim of what are too well known as “Armenian massacres,” neither evidence nor common report enables us to say that what happened in Urmia in 1917 was a religious persecution, as distinguished from robbery and banditry at a time and in a place of soeial dissolution, if not political revolution.
Indeed, the relator did not claim, when first examined, that she sought admission to “avoid religious persecution”; it is quite evident that the very halting suggestion thereof was an afterthought, subsequent to consultation with relatives already here and with counsel. In this regard the ease is substantially identical with United States ex rel. Ghersin v. Commissioner (C. C. A.) 288 F. 756.
There is no suggestion of persecution of any kind in France, where she abode for upwards of two years, and whence she- came to the United States, and we are quite unable to perceive error of law in the holding that Marseilles was her last “permanent residence.” Indeed, any other holding would mean that one ejected from a residence by religious persecution could for the balance of life reside as long as desired in any number of countries, and still find entry into the United' States because once religiously persecuted.
Result is that the order of exclusion against the mother must be sustained.
That both relators were, in the language of section 3 of the statute, “persons whose tickets or passage is paid for with the money of another,” is admitted; the only doubt is whether the payment was made by a brother (as he says) or a brother-in-law, as the mother says. This finding affects the child, for she -was excluded as “likely to become a public charge.” This finding was necessarily based on the condition this girl of nine would be in, if the mother were deported.
But, the child being admittedly an assisted immigrant, it is necessary under the statute, to avoid exclusion, that it be “affirmatively and satisfactorily shown that such persons do not belong to one of the foregoing excluded classes”; i. e., in this in-' stance, that it be so shown that she is not likely to become a public charge. The evidence on this point amounted to no more than that she had relatives (uncles) in this country who would take care of her. ■ It is not pretended that any legal obligation lay upon them or any of them so to do, and their resoureés for so doing seem to us, and evidently seemed to the Board of Inquiry, meager to say the least.
But the legal point is that we cannot say that the Department erred in matter of law in finding that it had not been “affirmatively and satisfactorily shown” that the child was *504not likely to become a public charge. In this respect our ruling in United States ex rel. Engel v. Tod, 294 F. 820, needs correction, for we there said that the payment of passage money for an alien was “under the statute an immaterial fact, unless the person so assisted is affirmatively shown to belong to one of the excluded classes.” This was inadvertent; the statute plainly requires it to be affirmatively shown that the alien does not belong to one of the excluded classes enumerated before the statement of the exception.
The facts forbid us to find error of law, and there our power ends; but we cannot forego the hope that, since this very scanty record seems to us to show an affectionate, industrious, and diligent family connection already in this country, and health and strength in those now seeking admission under most painful circumstances, a way may be found under section 21 of the statute, (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 4289^bk) to admit the child under bond; we believe the mother will learn to read, and again knock at the door.
Order affirmed.